In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-22-00018-CR
                                   No. 02-22-00019-CR

                           THE STATE OF TEXAS, Appellant

                                              V.

                                    JOSEPH TURNER


                       On Appeal from the 235th District Court
                                 Cooke County, Texas
                       Trial Court No. CR21-00132, CR21-00133


                                         ORDER

       We have considered the request for an extension of time to file the

supplemental clerk’s record in this appeal.

       The request is GRANTED. The supplemental clerk’s record is ORDERED

due for filing containing written findings of fact and conclusions of law in this court

no later than Friday, September 30, 2022.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court judge, and the trial court clerk.
Dated August 1, 2022.

                            Per Curiam




                        2